Response to Arguments
In response to applicant’s arguments that the combination of Hatta and Sugita does not fairly teach or suggest the claimed invention, the examiner respectfully disagrees.				In particular, applicant argues that Hatta employs PVDF as the matrix polymer compound (resin) which differs from the presently recited polymers of claim 1 and results in inferior properties in terms of conductivity, slurry gelation, evenness, fracture during peeling and liquid leakage. However, it is noted that the current rejection is based on the teachings of both Hatta and Sugita. In that regard, Sugita similarly to Hatta teaches an electrolyte composition comprising a matrix polymer compound, oxide particles, an electrolyte salt and a solvent to form an electrolyte layer. As the matrix polymer compound, Sugita teaches a copolymer resin comprising a first structural unit of vinylidene fluoride and a second structural unit of hexafluoropropylene such that a mass ratio of a content of the first structural unit to a content of the second structural unit is 50/50 or more ([0094]). It is noted that Hatta discloses the matrix polymer compound, in some instances, being a copolymer comprising a first structural unit including vinylidene fluoride and a second structural unit including tetrafluoroethylene ([0094]). However, when the copolymer includes vinylene fluoride and tetrafluoroethylene, as disclosed in Sugita, high ion conductivity can be obtained in the electrolyte layer and the physical strength of the electrolyte layer can be secured ([0099]). Sugita further notes that “hexafluoropropylene is a component mainly playing a role of improving the ionic conductivity of the electrolyte layer 16. Although the copolymerization amount of hexafluoropropylene in the specific copolymer is not particularly limited, it is preferably 1.5 wt % to 7.5 wt %. This is because the copolymerization amount of hexafluoropropylene is optimized, so that sufficient ion conductivity can be obtained in the electrolyte layer 16” ([0102]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify Hatta’s matrix polymer compound to form copolymer comprising a first structural unit including vinylidene fluoride and a second structural unit including hexafluoropropylene in order to improve the ionic conductivity and strength of the electrolyte layer. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As to applicant’s arguments that Sugita does not teach or suggest a content of Sugita’s copolymer being 25% by mass based on the total amount of the electrolyte composition, it is noted that this limitation is already taught by Hatta. In particular, Hatta discloses a content of the matrix polymer compound in the electrolyte composition is up to 30.8% by mass from the viewpoint of preventing an increase in ion migration resistance and preventing a decrease in output ([0137]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Thus, in view of the foregoing, claims 1-18 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727